Citation Nr: 0820394	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  98-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1982 to 
February 1983, and from October 1988 to December 1995.  He 
served in the Southwest Asia Theater of Operations from 
December 1990 to May 1991.  The veteran has unverified 
reserve and National Guard service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1997 and 
November 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

This case was before the Board twice previously.  In a 
December 1999 decision, the Board denied the claim for 
service connection for a stomach disorder.  The Board also 
determined the claims for service connection for left 
shoulder, bilateral foot, and a left hip disabilities, 
including as due to undiagnosed illnesses, were well 
grounded.  The claims were remanded for further development.  
In December 2003, the claims were again remanded for 
development consistent with the changes in law and 
regulations effected by the Veterans Claims Assistance Act of 
2000.  

In a September 2005 decision, the Board granted service 
connection for a left hip, right foot and left foot 
disabilities and denied service connection for a left knee 
disability.  The issue of service connection for a left 
shoulder disability, to include as due to an undiagnosed 
illness was remanded for additional development.  The case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran's complaints of left shoulder pain are 
related by competent medical evidence to diagnosed left 
shoulder impingement, status post decompression in 2005, with 
mild functional loss. There is no competent medical evidence 
that establishes a nexus between the veteran's left shoulder 
impingement, status post decompression, with mild functional 
loss and active military service.



CONCLUSION OF LAW

Left shoulder impingement, status post decompression in 2005, 
with mild functional loss was not incurred in or aggravated 
by active service, nor may it be presumed as due to a 
qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that VA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in March 2006 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a January 2008 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided until March 2006, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in February 
2007.   Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that his left shoulder pain is due to an 
undiagnosed illness that had its onset while he was in 
service in Southwest Asia Theater of operations during the 
Persian Gulf War.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007). Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection. See 38 C.F.R. § 3.303(b) (2007).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a 'Persian Gulf veteran;' 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.   38 C.F.R. § 
3.317(d).  In the present appeal, the veteran's military 
records document that he served in Southwest Asia, from 
December 29, 1990 to May 4, 1991, making him a Persian Gulf 
veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. Id.

A qualifying 'chronic disability' includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The veteran served on active duty from October 1982 to 
February 1983, and from October 1988 to December 1995 and had 
service in the Army Reserves following active duty.  The 
veteran's service medical records do not reflect any 
diagnosis of or treatment for a left shoulder condition.  
September 1988, July 1993 and July 1995 Reports of Medical 
Examination and History reflect that the veteran reported 
that he did not have a trick or painful shoulder, and that 
the examiners found his upper extremities to be normal.  
There was no notation of treatment for or diagnosis of a left 
shoulder condition.  

A February 1996 VA general medical examination report shows 
that the veteran's upper extremities were normal, including 
range of motion of the shoulders.  An April 1996 medical 
record shows that the veteran complained of bilateral knee, 
left hip and left shoulder pain.  The veteran underwent 
physical therapy beginning in May 1996; however, it appears 
that this was for hip and knee conditions and was unrelated 
to a left shoulder issue.  There are no other complaints of 
left shoulder pain .

August 1999 Reports of Medical Examination and History from 
the veteran's Army Reserve service show that the veteran 
reported no trick or painful shoulder and the examiner found 
that he had normal upper extremities.  

A June 2000 VA medical examination report shows that the 
veteran reported experiencing pain in this left shoulder that 
had begun approximately five years before, just before his 
discharge from service.  He noticed the pain particularly 
when he reached over his head.  He could not lift his arm 
above 90 degrees without pain.  He denied any injury to his 
shoulder and claimed that there had never been any swelling 
or tenderness.  Upon examination, the veteran had limitation 
of 90 degrees abduction of the left shoulder, at which time 
he experienced pain.  The diagnosis was left shoulder 
arthralgia.  In a November 2001 addendum, the examiner noted 
that the veteran's arthralgias were not due to any specific 
disease process but were probably due to a degenerative 
process and not related to military service.  The examiner 
noted that the veteran did have pain at 90 degrees abduction 
of his left shoulder which was indicative of capsulitis of 
unknown cause since his arthritis evaluation was negative.  

VA medical records show intermittent complaints of left 
shoulder pain.  A February 2002 VA medical record shows that 
the veteran complained of new pain in his left shoulder which 
had begun the day before while lifting mail at the post 
office.  Employment records from the United States Post 
Office show that the veteran injured his left shoulder in 
January 2003.  He was diagnosed with a torn rotator cuff.  He 
was put on light duty at work and put on profiles in the Army 
Reserves due to his shoulder injury.  VA medical records show 
ongoing treatment for his left shoulder.  In January 2005, 
the veteran underwent surgery on his left shoulder.  VA 
treatment records since that time show ongoing treatment for 
the veteran's shoulder.

A February 2007 VA examination report reflects the veteran's 
contentions that he believed he had injured his shoulder in 
1992 while playing football while in the service.  He did not 
seek medical attention and brought it to no one's attention.  
He did not think it was that bad and reported that the pain 
would come and go thereafter.  The examiner noted that, in 
the veteran's claims file, there was a personal statement 
indicating that he had injured his left shoulder at work at 
the post office in January 2003.  He was on limited duty for 
a period of time and sought medical attention from a private 
physician.  Finally, in January 2005, the veteran underwent 
surgery with a subacromial decompression and labral 
debridement.    He underwent subsequent physical therapy and 
had waxing and waning left shoulder pain.  He had followed up 
in physical therapy and the orthopedic clinic and had been on 
light duty.  Despite that, the veteran described aching in 
his left shoulder.  He had flare-ups when he did motion at 
work, as it aggravated his shoulder if he had to reach over 
his head.  He reported a 30 percent reduction of motion 
during these flare-ups.  He had no weakness, swelling, 
stiffness, redness, heat, locking, giving way or 
fatigability.  He had no recurrent dislocation or sublux.  He 
had no inflammatory or constitutional symptoms.  He was on 
light duty at work.  He was able to perform his activities 
without limitation, although some motion that he had to do at 
work made his discomfort worse.  A contemporaneous x-ray 
report showed that the left glenohumeral relationship was 
normal and that there was minimal degenerative irregularity 
of the greater tuberosity at the rotator cuff print.  The 
acromiohumeral distance was well maintained and no 
significant acromioclavicular joint degenerative change was 
seen.  The impression was that there was no significant 
abnormality.  The diagnosis was left shoulder impingement, 
status post decompression in 2005, with minimal functional 
loss.  The examiner concluded that there was no evidence of 
an undiagnosed condition involving the left shoulder, as his 
injury, surgery and subsequent course are all straight 
forward and well documented.  The examiner opined that the 
available information indicated that the veteran's diagnosed 
left shoulder disability was not a result of active service.  
It did not have its onset during active duty and was not the 
result of injuries sustained during a period of active duty 
or active service.  The examiner noted that there was no 
evidence of an undiagnosed left shoulder condition and that 
the claims file had been reviewed.  

Thus, evidence shows that the veteran's complaints of a 
shoulder condition are related by competent medical evidence 
to a diagnosis of left shoulder impingement, status post 
decompression in 2005, with minimal functional loss.  Since 
competent medical evidence shows that the veteran's left 
shoulder condition is related to a diagnosed disability, the 
provisions for a presumptive disability, under 38 C.F.R. 
§ 3.317, as due to a qualifying chronic disability have not 
been met.

On the question of direct service connection, the Board 
observes that the veteran made no reports of a left shoulder 
condition while in service.  While the veteran complained of 
left shoulder pain after leaving the service, the June 2000 
examiner stated that the veteran's left shoulder arthralgia 
was not due to any specific disease process but was probably 
due to a degenerative process and not related to military 
service.  Given the above evidence and the lack of a medical 
nexus opinion linking the veteran's left shoulder disorder to 
service, service connection for a left shoulder disorder is 
not warranted.

In sum, the veteran's complaints of a left shoulder condition 
are related by competent medical evidence to a diagnosis of 
left shoulder impingement, status post decompression in 2005, 
with minimal functional loss.  Further, the weight of the 
competent medical evidence shows that the currently diagnosed 
left shoulder impingement, status post decompression in 2005, 
with minimal functional loss is not related to any in-service 
injury or disease.  As the February 2007 examiner opined, 
there was no evidence of an undiagnosed condition involving 
the left shoulder, as his injury, surgery and subsequent 
course are all straight forward and well documented.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the claim for service connection for a 
left shoulder impingement, status post decompression in 2005, 
with minimal functional loss, including as due to a 
qualifying chronic disability.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317.

The Board acknowledges the veteran has stated that he hurt 
his left shoulder while playing football while in the service 
in 1992.  This statement is considered lay evidence, which is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran is not offering this statement in order to make a 
medical diagnosis, but instead for the purpose of 
establishing the in-service incident and the residuals.  He 
is competent to do so.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

In terms of credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  However, the Board notes 
that in-service examinations and medical reports dated after 
1992 reflect a normal left shoulder and the veteran's 
indication that he had no shoulder pain.  Overall, the Board 
finds the lack of evidence of treatment for or a diagnosis of 
a left shoulder condition in service or on his separation 
examination report to be more persuasive than the 
recollection of symptoms in the distant past.  As such, 
although sincere in his beliefs, the veteran is not found to 
be credible in relating a history of a left shoulder injury 
while in service.  There is simply no medical evidence to 
support these contentions; in fact, the results of the 
veteran's separation examination indicated there was no 
shoulder disorder upon his discharge from service.  

The veteran has claimed that his left shoulder condition is 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability, including 
as due to an undiagnosed illness, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


